PER CURIAM.
This is an appeal by State Farm Fire and Casualty Company from an order of the trial court denying its request to take the depositions of the appellees’ trial attorneys in order to reconstruct a record of the trial. No court reporter was present at trial. We do not believe, under the circumstances of this case, that it was error for the trial court to deny the appellant’s request. However, our affirmance of the trial court’s order is without prejudice to State Farm to make other efforts to construct a record for appeal. See Jackson v. Granger Lumber Co., 275 So.2d 555 (Fla. 1st DCA 1973) and Travelers Insurance Co. v. Agricultural Delivery Service, 262 So.2d 210 (Fla. 2d DCA 1972).
AFFIRMED.
CROSS, ALDERMAN and ANSTEAD, JJ., concur.